Citation Nr: 1013711	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-12 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
service-connected left eye disability, to include retinitis 
and glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from June 1962 to September 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA) that continued a previously assigned 30 percent 
evaluation for the Veteran's service-connected left eye 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2009).  Such assistance 
includes the obligation to obtain ongoing treatment records 
while a claim is pending.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Records generated by VA facilities that may 
have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In a February 2010 statement, the Veteran reported that all 
of his medical care was provided at the Detroit VA Medical 
Center.  However, in reviewing the record, the Board observes 
that the Veteran's claims file does not contain any VA 
treatment records since May 2005.  Because such records may 
contain information that would be helpful in rating the 
Veteran's left eye claim, the Board finds the RO should make 
a reasonable effort to locate and associate with the 
Veteran's claims file, any outstanding VA treatment records 
pertaining to the Veteran. 

The Veteran asserts that his service-connected left eye 
disability has worsened since his last VA examination in 
March 2006.  The record also does not contain any other 
clinical evidence that is responsive to the rating criteria 
used to rate the Veteran's left eye disability.  Therefore, 
the Board finds that a new VA examination is necessary to 
determine the current nature and extent of the Veteran's left 
eye retinitis and glaucoma.  Such information would be useful 
in the de novo adjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his service-connected left 
eye disability since May 2004. After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
Veteran, not already of record.  

2.  All pertinent treatment records from 
the Detroit VA Medical Center should be 
obtained and associated with the 
Veteran's claims file, to particularly 
include dated from May 2004.  If no 
records are available, it must be so 
indicated in the claims file.


3.  Schedule the Veteran for a VA 
examination with the appropriate 
specialist to determine the current 
severity of his service-connected left 
eye retinitis and glaucoma.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All pertinent pathology 
found on examination should be noted in 
the report of the evaluation.

All indicated studies should be 
conducted.  The Veteran's field of vision 
in each eye should be tested according to 
Goldmann Perimeter testing.  A Goldman 
Perimeter Chart for each eye should be 
included with the examination report.

The chart will be made part of the 
examination report and not less than two 
recordings should be made.

The examiner should set forth in the 
examination report for the degree of 
remaining visual field in each eye, in 
each of the following eight principal 
meridians: temporally, down temporally, 
down, down nasally, nasally, up nasally, 
up, and up temporally.

Uncorrected and corrected central visual 
acuity for distance and near vision of 
both of the Veteran's eyes should also be 
provided.

4.  Following completion of the above, 
the issue on appeal should be 
readjudicated.  If the benefit sought 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as necessary.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


